Title: From George Washington to Timothy Pickering, 4 July 1796
From: Washington, George
To: Pickering, Timothy


        
          Sir
          Mount Vernon 4th July 1796
        
        The Spanish Minister, Mr de Yrujo, spent two days with me, and is just gone. I caused it to be intimated to him, that as I should be absent from the Seat of the Government until the middle, or latter end of August, that I was ready to receive his letter of credence at this place. He answered (as I understood it) that his credentials were with his Baggage, on its passage to Philadelphia; and that his reception at that place, at the time mentioned, would be perfectly convenient and agreeable to himself.
        He is a young man, very free and easy in his manners; professes to be well disposed towards the United States; and as far as a judgment can be formed in so short an acquaintance, appears to be well informed.
        Enclosed are two letters from the Governor of Pennsylvania, applying for the Aid of the General Government to execute, effectually, the Quarantine he had Proclaimed. I left Philadelphia under an impression that circular letters had been written by the Secretary of the Treasury to the Collectors of the different Ports, and by the Secretary of War to the Officers commanding the Garrisons on the Seaboard to pay proper attention to the Act of Congress relative to Quarantine.
        From the application of Govr Mifflin, the presumption is, there has been an omission somewhere. Let me desire that you, and the other two Gentlemen would meet, and see where it lyes;

that a remedy may be immediately applied. and I request you will acknowledge the receipt of the Governor⟨s⟩ letters, and inform him of what is, or will be, done.
        I desire to be informed also, if any thing is, or can be done relatively to the appointment of an Indian agent, in place of Governor Blount? and others, for carrying on the Trade (authorised by Congress) with those People?
        
          Go: Washington
        
      